650 N.W.2d 658 (2002)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Prentice Devell WATKINS, Defendant-Appellant.
Docket No. 120036, Calendar No. 225572.
Supreme Court of Michigan.
September 10, 2002.
On order of the Court, the delayed application for leave to appeal from the July 24, 2001 decision of the Court of Appeals is considered, and it is GRANTED, limited to the following issues: (1) Was defendant's testimony at the degree hearing compelled? (2) Was the degree hearing pursuant to M.C.L. § 750.318 a continuation of the plea hearing under MCR 6.302? (3) Did defendant's guilty plea waive his Fifth Amendment right against compelled self-incrimination for purposes of the degree *659 hearing? (4) Was the alleged error in compelling defendant to testify a structural error?
The defendant is directed to file with the Jackson Circuit Court an affidavit concerning his present financial status (see guidelines at 387 Mich. xxxi). The Jackson Circuit Court must provide the prosecutor with a copy of the defendant's affidavit. The prosecutor may challenge the defendant's assertion of indigency by filing an appropriate motion with the Jackson Circuit Court within 14 days after the prosecutor receives the copy of the affidavit. If such challenge is brought, the Jackson Circuit Court must conduct a hearing on the matter within 21 days after the prosecutor's motion is filed. The prosecutor, the defendant, and an attorney appointed by the Jackson Circuit Court to represent the defendant must appear at the hearing.
If the Jackson Circuit Court determines that the defendant is indigent, the Court must appoint appellate counsel within 14 days after the hearing or, if the prosecutor has not challenged the defendant's assertion of indigency, within 28 days after the defendant files his affidavit. The Jackson Circuit Court must promptly forward to the Clerk of this Court a copy of the appointment order and must promptly provide counsel with any portion of the record that counsel requires.
If the Jackson Circuit Court determines that the defendant is not indigent, the Jackson Circuit Court must promptly notify the Clerk of this Court.